Citation Nr: 0613050	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-12 774A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with disc narrowing of L4-L5, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from July 1992 to 
July 1996.  This case was remanded by the Board of Veterans 
Appeals (the Board) in June 2004 to the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) for additional development.  The case file was 
subsequently transferred to the Chicago RO.


FINDING OF FACT

In April 2006, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an increased evaluation for service-
connected low back strain with disc narrowing of L4-L5 (low 
back disability).  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an increased 
evaluation for service-connected low back disability have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2002 rating decision reduced the veteran's rating 
for service-connected low back disability from 40 percent to 
10 percent, effective April 1, 2002, and the veteran timely 
appealed.  The case was remanded by the Board to an RO in 
June 2004.  A November 2005 rating decision increased the 10 
percent evaluation for low back disability to 20 percent, 
effective April 1, 2002, and assigned a 40 percent evaluation 
for low back disability effective February 17, 2004.  This 
rating decision also assigned a separate 10 percent 
evaluation for radiculopathy of the right lower extremity 
effective June 15, 2004.  The veteran was notified of the 
November 2005 rating action in December 2005, and he withdrew 
his claim for an increased rating for service-connected low 
back disability in a statement received by VA in April 2006.     

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

The Board notes that prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the increased rating issue on appeal.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to an increased evaluation for service-
connected low back disability.  Accordingly, the Board does 
not have jurisdiction to review the appeal on the issue of 
entitlement to an increased evaluation for service-connected 
low back disability, and it is dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected low back disability is dismissed.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


